In the Supreme Court of Georgia



                                               Decided: May 11, 2015


                         S15A0106. MIMS v. MIMS.


      THOMPSON, Chief Justice.

      Gary Don Mims (husband) and Lynn Bassford Mims (wife) married in

1986 and were divorced in 2008. At the time of their divorce, two of the

couple’s four children were minors. The final divorce decree incorporated a

settlement agreement entered into by the parties in which husband agreed to pay

the costs of a college education for all of the children. In a paragraph entitled

“College Tuition” the agreement provided:

      For so long as the child (child refers to all children of the parties)
      maintains passing grades and attends school full time, the Husband
      agrees to pay the cost of a college education in an amount not to
      exceed the costs for tuition, books, student activities fees, housing,
      food, etc., for a full-time, in-state student to obtain a four-year
      undergraduate degree at Valdosta State University or another
      accredited university upon which the parties agree.

      In 2010, the couple’s youngest daughter graduated from high school and

enrolled in Valdosta State University (“VSU”) beginning Fall Semester 2010.
In February 2012, wife filed a contempt action against husband alleging that he

had failed to pay college expenses for their daughter as required under the terms

of the settlement agreement. Finding that daughter had been a full time college

student from Fall 2010 through and including Fall 20131 and had maintained

passing grades2 the Superior Court of Lowndes County entered an order

directing husband to pay daughter’s college expenses for all nine semesters she

had attended,3 minus amounts credited for daughter’s receipt of the Hope

Scholarship and Pell Grants.4 The trial court declined to find husband in


       1
           According to evidence presented, daughter attended VSU in Fall 2010 and completed
fourteen semester hours. In Spring 2011, she enrolled in fifteen semester hours, but only completed
eleven after she withdrew from four. In Fall 2011, she similarly enrolled in fourteen semester hours,
but later withdrew from three and only completed eleven semester hours. Daughter enrolled in and
completed nine semester hours in Spring 2012, but completed an additional four semester hours
during Summer Semester 2012. In both Fall Semester 2012 and Spring Semester 2013, daughter
enrolled in and completed thirteen credit hours. She attended summer school in 2013, and at the
time of the contempt hearing on September 24, 2013, daughter was enrolled and attending Fall
Semester 2013 classes.
       2
           The parties stipulated to the fact that daughter had maintained passing grades.
       3
          Although at the contempt hearing wife indicated she was not seeking payment from husband
for Spring Semester 2012 in which daughter enrolled in nine credits hours, a part-time status
according to VSU, the trial court’s order included payment for this semester as well as for the two
summer semesters daughter attended based on the court’s determination that daughter qualified as
a full-time student under the parties’ agreement because she had attended college continuously
during the normal school year without interruption. See Bullard v. Swafford, 279 Ga. 577, 580 (2)
(619 SE2d 665) (2005).
       4
         Although nothing in the parties’ agreement addressed whether husband was to benefit from
any financial aid daughter received, the trial court offset these sums from husband’s obligation citing
Hopkinson v. Hopkinson, 265 Ga. 460 (458 SE2d 117) (1995).

                                                  2
contempt, however, determining that he had not received notification of the

expenses incurred by daughter prior to wife’s filing her complaint. This Court

granted husband’s application for discretionary appeal to determine whether the

trial court erred when it ordered husband to pay daughter’s expenses for each of

the nine semesters she had attended college. For the reasons which follow, we

affirm the decision below.

       1. Husband argues that the trial court erred when it ordered him to pay

daughter’s college expenses incurred after Fall Semester 2010. He asserts that

because daughter withdrew from a class during Spring Semester 2011 and only

completed eleven of the fifteen credit hours for which she was registered she

had not attended school full time during that semester as contemplated by the

settlement agreement and his obligation to provide for her educational expenses

thereafter ceased. Husband contends that regardless of the school’s definition

of full-time student,5 the plain language of the settlement agreement required

daughter to successfully complete and obtain academic credit for a full-time



       5
        According to the evidence, when a student “drops” a course and falls below 12 hours, VSU
no longer considers the student to be “full-time.” However, when a student “withdraws” from a
course during the semester, that student is still officially registered as a full-time student with the
school.

                                                  3
course load each semester or his obligation to pay her college expenses under

the agreement would terminate. Alternatively, husband argues that the trial

court erred in finding him obligated to pay daughter’s college expenses beyond

Spring Semester 2012 when she only enrolled in and completed nine credit

hours.

      Without question, husband’s obligation to pay college expenses for his

adult daughter arose solely from the parties’ settlement agreement.           See

Marshall v. Marshall, 262 Ga. 443 (421 SE2d 71) (1992) (“Neither a judge nor

jury may require a parent to provide child support beyond the age of majority.”).

However, once the parties’ settlement agreement was approved by the trial court

and incorporated into the final divorce decree, husband’s obligation to pay these

expenses became an enforceable order of the court. See Bullard, supra at 579.

Pursuant to the terms of the agreement, husband was obligated to pay (with

some limitations) the cost of a college education for each of his children,

including daughter, “[f]or so long as the child . . . maintains passing grades and

attends school full time.” Thus, in order for the court to require husband to pay

daughter’s college expenses, these two conditions must have been met.

      As it was undisputed that daughter maintained passing grades, the primary

                                        4
issue to be decided by the trial court with respect to husband’s obligation to pay

college expenses was whether daughter “attend[ed] school full time.” Husband

asserts that the parties’ use of the phrase “for so long as” combined with the

requirement to “attend[] school full time” meant daughter must be continuously

enrolled as a full time student and must complete and receive credit hours for a

full course load each semester in order to qualify for his assistance. We find that

the plain language of the parties’ agreement does not demand such an

interpretation,6 nor is there any evidence that the parties intended such

requirements. This Court has previously construed the phrase “full time

student” to “mean continuous attendance during the normal school year.” See

Bullard v. Swafford, supra, 279 Ga. at 580 (2); Hayward v. Lawrence, 252 Ga.

337, 338 (312 SE2d 609) (1984).7                         Although VSU defines a full-

       6
         According to Webster’s Ninth New Collegiate Dictionary, “enroll” means “to register,”
whereas “attend” merely means “to be present at.” See The American Heritage Dictionary of the
English Language (4th ed. Houghton Mifflin Co., 2000).
       7
          While Bullard involved a high school student and a parent’s obligation to continue child
support payments beyond the son’s majority while he was “enrolled in and attending secondary
school on a full time basis,” this Court utilized the same definition in Mattocks v. Matus, 266 Ga.
346, 346 (466 SE2d 840) (1996) in which a parent’s obligation to pay for a child’s college expenses
was dependent on the child’s being “enrolled as a full time student, seeking a four year degree.” In
Mattocks, this Court rejected the trial court’s use of course load and credit hours to assess the son’s
college attendance where there was no evidence that the parties intended such a standard in their
agreement and relied instead on evidence that the son “was not in continuous attendance for the
duration of the normal school year,” to hold that the son had “ceased to be a full-time student within

                                                  5
time student as one who is registered for twelve or more semester hours, this

definition was not incorporated into the parties’ agreement. See Mattocks,

supra, 266 Ga. at 346. Nor did the parties’ agreement address the treatment of

summer school attendance. See Draughn v. Draughn, 288 Ga. 734, 736 (2) (707

SE2d 52) (2011); Bullard, supra at 581. Finding no evidence that when the

parties made their agreement they intended to adopt a different meaning or apply

a different standard to the term “full time student,” other than that previously

adopted by this Court in Bullard, the trial court determined daughter had

attended school full time as contemplated by the agreement.

       A trial court is not permitted to modify the terms of a divorce decree in a

contempt proceeding, but is authorized to interpret or clarify the decree. See

Hamilton v. Hamilton, 292 Ga. 81, 82 (1) (734 SE2d 355) (2012). The test for

distinguishing whether a trial court’s ruling clarifies, rather than impermissibly

modifies, a divorce decree, is “whether the clarification is reasonable or whether

it is so contrary to the apparent intention of the original order as to amount to a

modification.” (Punctuation and citation omitted). Cason v. Cason, 281 Ga.

296, 297 (1) (637 SE2d 716) (2006).

the meaning of the agreement.” 266 Ga. at 346-347.

                                              6
      Here, the trial court determined that the parties’ use of the phrase “attends

school full time” only imposed a requirement on daughter that she not interrupt

her college career by taking time off during the normal college year. Compare

Still v. Still, 199 Ga. App. 723 (405 SE2d 762) (1991) (interpreting specific

language in an agreement providing father’s tuition obligation “shall continue

as long as the child remains continuously enrolled” to mean that the father was

not obligated to resume payments after the child was no longer continuously

enrolled). As there was no evidence that the parties intended to assess

daughter’s attendance at school in terms of credit hours taken and completed

each semester as urged by husband, the trial court properly refused to so modify

the agreement. See Mattocks, supra. Because daughter was in continual

attendance at college during the normal school year from Fall Semester 2010

through and including Fall Semester 2013 and maintained passing grades, the

trial court found she had met both conditions and that husband was required to

pay her actual expenses as provided under the agreement. Given that the

parties’ agreement neither limited daughter to attending college two semesters

per year, nor required that she continuously attend classes year-round, we

conclude that the trial court’s order requiring husband to reimburse wife for all

                                        7
daughter’s college expenses incurred as of the date of the hearing was based on

a reasonable clarification of the final divorce decree. 8

       Husband alternatively contends that the trial court erred in requiring him

to pay daughter’s tuition for Spring Semester 2012 and each semester thereafter

due to wife’s admission at the contempt hearing that daughter was enrolled as

a part-time student at VSU in Spring 2012 and that wife was not seeking

reimbursement for these expenses. Despite wife’s testimony at the hearing, her

application for contempt sought an order requiring husband to pay all of the

college expenses required under the parties’ divorce decree. Inasmuch as the

trial court found the parties did not intend to adopt VSU’s definition of full time

student,9 wife’s admission with respect to daughter’s status as defined by VSU


       8
          We note that pursuant to VSU’s handbook, 90 credit hours are required for graduation. The
trial court ordered husband to pay daughter’s college expenses for nine semesters without
considering whether a student taking and completing a full course load of 12 credit hours per
semester could have obtained an undergraduate degree at VSU in eight semesters. To the extent
daughter’s actual college expenses exceeded those normally associated with the cost of a four-year
undergraduate degree at VSU either as the result of her summer school attendance or due to her
failure to take and complete sufficient credit hours per semester, husband would not be liable.
However, this issue was not raised by husband below, and will not be considered in this appeal.

       9
         Indeed, at the contempt hearing it was husband’s attorney who repeatedly urged the trial
court not to use VSU’s definition of full time student, stating:

       We’re not working under a definition that says [daughter] has to be a full time
       student. The definition we’re working under says she must attend school full time
       and my position is that’s different.

                                                8
during Spring Semester 2012 had no effect on husband’s obligation to pay

daughter’s college expenses.10 Moreover, although wife testified at the hearing

that she was not seeking reimbursement for daughter’s expenses for Spring

Semester 2012, because she asked for them in her petition and there was

evidence of daughter’s Spring Semester 2012 expenses in the record, the trial

court was authorized to award these expenses, as well as those incurred during

subsequent semesters.

       Judgment affirmed. All the Justices concur.




       10
         Admissions in judicio apply only to admissions of fact, and not to conclusions of law. See
In re McCool, 267 Ga. App. 445, 448 (600 SE2d 403) (2004).

                                                9